DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8-10, 15 -17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomson U.S. PAP 2018/0329998 A1.
Regarding claim 1 Thomson a human machine interface system (systems and processes for optimizing dialogue policy decisions for digital assistants, see abstract), the human machine interface system including: 
an actuator to cause artificial intelligence to execute in a virtual execution environment to generate a virtual response to a user input (n an example process, a user utterance is received. Based on a text representation of the user utterance, one or more user intents corresponding to the user utterance are determined, see abstract); 
a virtual consequence evaluator to evaluate a virtual consequence that follows from the virtual response, the virtual consequence generated by executing a model of human interactions (Determining a success score for the policy action based on implicit user feedback can enable the accuracy of the policy model to be evaluated objectively, see par. [0007]); 
and an output device controller to cause an output device to perform a non-virtual response to the user input when the virtual consequence evaluator evaluates the virtual consequence as positive (the policy action is performed, including outputting results of the policy action for presentation, see abstract).  
Regarding claim 2 Thomson teaches the human machine interface system of claim 1, wherein the actuator is to, when the virtual consequence evaluator evaluates the virtual consequence as positive, cause the artificial intelligence to execute in a non-virtual execution environment to generate the non-virtual response to the user input (a success score for the performed policy action is determined. The success score represents the degree that the performed policy action concurs with the user's actual desired goal or intent for the user utterance action. The success score is then determined based on whether one of a plurality of types of user input is detected after performing the policy action, see par. [0286]).  
Regarding claim 7 Thomson teaches the human machine interface system of claim 1, further including a clarification requestor to cause the output device controller to cause an output device to request clarification from the user when the virtual consequence evaluator evaluates the virtual consequence as negative (natural language processing module 732, dialogue flow processing module 734, and task flow processing module 736 are used collectively and iteratively to infer and define the user's intent, obtain information to further clarify and refine the user intent, see par. [0238]).  
Regarding claim 8 Thomson teaches the human machine interface system of claim 1, wherein the human machine interface system ignores the user input when the virtual consequence evaluator evaluates the virtual consequence as negative ( When a respective event recognizer 280 determines that the series of sub-events do not match any of the events in event definitions 286, the respective event recognizer 280 enters an event impossible, event failed, or event ended state, see par. [0142]).
Regarding claim 9 Thomson teaches a non-transitory machine readable medium including machine readable instructions that, when executed, cause a processor to at least:
generate a virtual response to a user input (a policy action is selected from the plurality of candidate policy actions, see par. [0276]); 
determine virtual consequences that follow from the virtual response ( plurality of candidate policy actions that correspond to the belief state are determined (e.g., using policy decision processing module 770 and/or policy models 772). For example, a policy model maps the belief state to the plurality of candidate policy actions. In some examples, the plurality of candidate policy actions are selected from a large population of predetermined policy actions based on the belief state. See par. [0274]); 
based on an evaluation of whether the virtual consequences are positive or negative, cause an output device to output a response to the user input ( type of user input of the plurality of types of user input includes user input received at the device within a predetermined duration after performing the policy action. For example, if user input is detected within a predetermined duration, process 1000 can interpret the user input as indicating that the user is dissatisfied with the performed policy action and thus determine a lower success score, see par. [0288]; The policy action is performed, including outputting results of the policy action for presentation, see abstract).    
Regarding claim 10 Thomson teaches the non-transitory machine readable medium of claim 9, wherein the instructions cause the processor to generate the evaluation of whether the - 39 -PATENT AB0997 virtual consequences that follow from the virtual response are positive or negative (a success score for the performed policy action is determined. The success score represents the degree that the performed policy action concurs with the user's actual desired goal or intent for the user utterance action. The success score is then determined based on whether one of a plurality of types of user input is detected after performing the policy action, see par. [0286]).  

Regarding claim 15 Thomson teaches the non-transitory machine readable medium of claim 9, wherein the instructions cause the processor to cause the output device to: when the evaluation indicates the virtual consequences are positive, output the response to the user input (a success score for the performed policy action is determined. The success score represents the degree that the performed policy action concurs with the user's actual desired goal or intent for the user utterance action. The success score is then determined based on whether one of a plurality of types of user input is detected after performing the policy action, see par. [0286]); and when the evaluation indicates the virtual consequences are negative, at least one of 1) ignore the user input (( When a respective event recognizer 280 determines that the series of sub-events do not match any of the events in event definitions 286, the respective event recognizer 280 enters an event impossible, event failed, or event ended state, see par. [0142]), or 2) request clarification from the user (natural language processing module 732, dialogue flow processing module 734, and task flow processing module 736 are used collectively and iteratively to infer and define the user's intent, obtain information to further clarify and refine the user intent, see par. [0238]).  

Regarding claim 16 Thomson teaches a method to operate a human machine interface (Systems and processes for optimizing dialogue policy decisions for digital assistants using implicit feedback , see abstract), the method including generating, by executing an instruction with a processor within a virtual execution environment, a virtual response to a user input (a policy action is selected from the plurality of candidate policy actions, see par. [0276]); 
determining, by executing an instruction with the processor within the virtual execution environment, virtual consequences that follow from the virtual response (plurality of candidate policy actions that correspond to the belief state are determined (e.g., using policy decision processing module 770 and/or policy models 772). For example, a policy model maps the belief state to the plurality of candidate policy actions. In some examples, the plurality of candidate policy actions are selected from a large population of predetermined policy actions based on the belief state. See par. [0274]); 
and based on an evaluation of whether the virtual consequences are positive or negative, causing an output device to generate a response to the user input (type of user input of the plurality of types of user input includes user input received at the device within a predetermined duration after performing the policy action. For example, if user input is detected within a predetermined duration, process 1000 can interpret the user input as indicating that the user is dissatisfied with the performed policy action and thus determine a lower success score, see par. [0288]; The policy action is performed, including outputting results of the policy action for presentation, see abstract).    
Regarding claim 17 Thomson teaches the method of claim 16, further including generating the evaluation of whether the virtual consequences are positive or negative (a success score for the performed policy action is determined. The success score represents the degree that the performed policy action concurs with the user's actual desired goal or intent for the user utterance action. The success score is then determined based on whether one of a plurality of types of user input is detected after performing the policy action, see par. [0286]).  
Regarding claim 19  Thomson teaches the method of claim 16, further including determining the virtual consequences that follow from the virtual response by executing artificial intelligence within a simulated environment, the simulated environment based on a model of human interactions (Model optimization module 900 is configured to perform model optimization functionalities, such as optimizing belief models e.g., belief models 768 and/or policy models e.g., policy models 772 of a digital assistant system. Specifically, in some examples, model optimization module 900 is configured to perform processes for optimizing dialogue policy decisions for digital assistants using implicit feedback, see par. [0257]; Learning module 902 receives the success score from feedback processing module 904 and updates the parameter values (weights) of one or more models of the digital assistant module, see par. [0261]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 11, 12, 14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson U.S. PAP 2018/0329998 A1 in view of Werner “Software-in-the-Loop simulation of embedded control applications based on virtual platforms”.
Regarding claim 3 Thomson does not teach the human machine interface system of claim 1, wherein the actuator is to cause the artificial intelligence to execute in a virtual execution environment via a software in the loop test.  
IN a similar field of endeavor Werner teaches  the use of the High Level Simulation Framework “Open Virtual Platforms” (OVP) for Software-in-the-Loop simulation of embedded control applications, and design peripherals which appear to the simulated processor system like devices available on the targeted hardware platform and allow the access to files stored on the host machine on one hand, and the communication with hardware devices connected to the host on the other hand. In both cases the cross-compiled application code for the targeted embedded platform including the operating system (OS) and the hardware abstraction layer (HAL) can be executed by the virtual platform (VP) without any modifications, see abstract. 
It would have been obvious to one of ordinary skill in the art to combine the Thomson invention with the teachings of Werner for the benefit of simulating systems without having to perform any actual modifications, see abstract.

Regarding claim 4 Thomson teaches the human machine interface system of claim 3, further including a human machine interface builder (model optimization module 900 is configured to perform processes for optimizing dialogue policy decisions for digital assistants using implicit feedback, see par. [0257]), the human machine interface builder including:
a source miner to extract human interaction data from sources (earning module 902 receives the success score from feedback processing module 904 and updates the parameter values (weights) of one or more models of the digital assistant module. For example, using the success score, learning module 902 optimizes the current parameter values for the policy model (policy models 772) of the digital assistant module to determine updated parameter values for the policy model, see par. [0261); 
a model generator to generate the model of human interactions based on the human interaction data (policy models implemented by assistants, see par. [0025]);
a model trainer to train the model of human interactions based on human reaction data captured via an input device (Model optimization module 900 is configured to perform model optimization functionalities, such as optimizing belief models e.g., belief models 768 and/or policy models e.g., policy models 772 of a digital assistant system. Specifically, in some examples, model optimization module 900 is configured to perform processes for optimizing dialogue policy decisions for digital assistants using implicit feedback, see par. [0257]; Learning module 902 receives the success score from feedback processing module 904 and updates the parameter values (weights) of one or more models of the digital assistant module, see par. [0261]).
However and a model executor to cause the model of human interactions to execute in the virtual execution environment in a model in the loop test, the artificial intelligence to execute within the model in the loop test.  
IN a similar field of endeavor Werner teaches  the use of the High Level Simulation Framework “Open Virtual Platforms” (OVP) for Software-in-the-Loop simulation of embedded control applications, and design peripherals which appear to the simulated processor system like devices available on the targeted hardware platform and allow the access to files stored on the host machine on one hand, and the communication with hardware devices connected to the host on the other hand. In both cases the cross-compiled application code for the targeted embedded platform including the operating system (OS) and the hardware abstraction layer (HAL) can be executed by the virtual platform (VP) without any modifications, see abstract. 
It would have been obvious to one of ordinary skill in the art to combine the Thomson invention with the teachings of Werner for the benefit of simulating systems without having to perform any actual modifications, see abstract.

Regarding claim 11 Thomson does not teach the non-transitory machine readable medium of claim 9, wherein the instructions cause the processor to generate the virtual response to the user input by executing artificial intelligence in a virtual execution environment using loop testing.   

IN a similar field of endeavor Werner teaches  the use of the High Level Simulation Framework “Open Virtual Platforms” (OVP) for Software-in-the-Loop simulation of embedded control applications, and design peripherals which appear to the simulated processor system like devices available on the targeted hardware platform and allow the access to files stored on the host machine on one hand, and the communication with hardware devices connected to the host on the other hand. In both cases the cross-compiled application code for the targeted embedded platform including the operating system (OS) and the hardware abstraction layer (HAL) can be executed by the virtual platform (VP) without any modifications, see abstract. 
It would have been obvious to one of ordinary skill in the art to combine the Thomson invention with the teachings of Werner for the benefit of simulating systems without having to perform any actual modifications, see abstract.

Regarding claim 12 Werner teaches the non-transitory machine readable medium of claim 11, wherein the instructions cause the processor to execute the artificial intelligence using the loop testing within a model of human interactions (using real world data input to verify and validate the application in the simulation phase, see section 1 introduction).  

Regarding claim 14 Werner teaches the non-transitory machine readable medium of claim 12, wherein the instructions cause the processor to determine the virtual consequences by executing the artificial intelligence in the virtual execution environment using the loop testing (Software-in-the-Loop simulation of embedded control applications, see abstract).  
Regarding claim 18 Thomson does not teach the method of claim 16, wherein generating the virtual response to the user input includes executing artificial intelligence in the virtual execution environment using software in the loop testing.  
IN a similar field of endeavor Werner teaches  the use of the High Level Simulation Framework “Open Virtual Platforms” (OVP) for Software-in-the-Loop simulation of embedded control applications, and design peripherals which appear to the simulated processor system like devices available on the targeted hardware platform and allow the access to files stored on the host machine on one hand, and the communication with hardware devices connected to the host on the other hand. In both cases the cross-compiled application code for the targeted embedded platform including the operating system (OS) and the hardware abstraction layer (HAL) can be executed by the virtual platform (VP) without any modifications, see abstract. 
It would have been obvious to one of ordinary skill in the art to combine the Thomson invention with the teachings of Werner for the benefit of simulating systems without having to perform any actual modifications, see abstract.


Claim(s) 5, 6 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson U.S. PAP 2018/0329998 A1 in view of Amer U.S. PAP 2019/0304157 A1.


Regarding claim 5 Thomson does not teach the human machine interface system of claim 4, further including: a text based source library to contain text based human interaction information; a video based source library to contain video based human interaction information, the source miner to extract the human interaction information from the text based source library and the video based source library.  
In the same field of endeavor Amer teaches  techniques for training a machine learning model to generate predefined data structures from textual information to provide end users with information (e.g., through a user interface) that enables an understanding of at least some of the decisions made by the AI system, see abstract. Artificial intelligence systems particularly machine learning systems that are trained based on textual, audio, visual, and/or video information, see par. [00003].
It would have been obvious to one of ordinary skill in the art to combine the Thomson invention with the teachings of Amer for the benefit of providing end users with information (e.g., through a user interface) that enables an understanding of at least some of the decisions made by the AI system, see abstract.
Regarding claim 6 Amer teaches the human machine interface system of claim 5, wherein the text based human interaction information is from one or more of books, articles, screenplays, movie scripts, television scripts, and plays (The example of FIG. 1C illustrates system 100C, which is shown converting a set of data including textual scene or story information 112,, see par. [0070]), the video based human interaction information is from one or more of television shows, videos, and movies, and the model generator is to analyze the text based human interaction information and the video based human interaction information to identify human interactions and dialogs and to identify contexts of the human interactions and dialogs (n some examples, non-text processor 119 may detect input in the form of one or more instances of non-text scene information 113. Such non-text scene information may be audio clips, video clips, or other information about the scene, see par. [0072]).  

Regarding claim 20 Thomson does not teach the method of claim 19, further including generating the model of human interactions using a text-based source library and a video-based source library.
In the same field of endeavor Amer teaches  techniques for training a machine learning model to generate predefined data structures from textual information to provide end users with information (e.g., through a user interface) that enables an understanding of at least some of the decisions made by the AI system, see abstract. Artificial intelligence systems particularly machine learning systems that are trained based on textual, audio, visual, and/or video information, see par. [00003].
.It would have been obvious to one of ordinary skill in the art to combine the Thomson invention with the teachings of Amer for the benefit of providing end users with information (e.g., through a user interface) that enables an understanding of at least some of the decisions made by the AI system, see abstract.


Claim(s) 13, 4, 11, 12, 14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson U.S. PAP 2018/0329998 A1 in view of Werner “Software-in-the-Loop simulation of embedded control applications based on virtual platforms”, further in view of Amer U.S. PAP 2019/0304157 A1.
Regarding claim 13 Thomson in view of Werner does not teach the non-transitory machine readable medium of claim 12, wherein the instructions cause the processor to generate the model of human interactions based on a text source library and a video source library.  
In the same field of endeavor Amer teaches  techniques for training a machine learning model to generate predefined data structures from textual information to provide end users with information (e.g., through a user interface) that enables an understanding of at least some of the decisions made by the AI system, see abstract. Artificial intelligence systems particularly machine learning systems that are trained based on textual, audio, visual, and/or video information, see par. [00003].
It would have been obvious to one of ordinary skill in the art to combine the Thomson in view of Werner invention with the teachings of Amer for the benefit of providing end users with information (e.g., through a user interface) that enables an understanding of at least some of the decisions made by the AI system, see abstract.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Farabet ‘759 uses software-in-the-loop testing for artificial intelligence vehicles see par. [0052].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656